Citation Nr: 0430276	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-05 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder claimed as secondary to headache medication.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant, D. H.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in May 2002, and a May 2002 
RO transcript has been construed as a timely substantive 
appeal .  The veteran testified at a personal hearing at the 
RO in May 2002.  

In the January 2002 rating decision, the RO also denied an 
increased rating for the veteran's service-connected left ear 
hearing loss.  He submitted a timely notice of disagreement 
with this denial.  However, after the statement of the case 
was issued, he reported at the time of the May 2002 RO 
hearing that he was withdrawing the claim.  The issue is no 
longer in appellate status.  The issue of entitlement to an 
increased rating for headaches was also initially in 
appellate status.  However, by rating decision in August 
2002, the RO assigned a 50 percent rating which is the 
highest available schedular rating for that disability.  The 
RO advised the veteran that this was a full grant of the 
benefit sought as to that issue. 

The veteran claimed entitlement to service connection for 
depression at the time of the May 2002 RO hearing.  He 
claimed entitlement to service connection for a dental 
disability in March 2003.  In a June 2004 statement, he 
appears to raise a claim of entitlement to a total rating 
based on individual unemployability.  Although it appears 
that the RO may have taken certain preliminary actions with 
regard to these matters, it is not clear whether the claims 
have been adjudicated.  These matters are hereby referred to 
the RO for appropriate action. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In June 2004, the veteran submitted additional evidence 
directly to the Board.  The RO has not had a chance to review 
this evidence and there is no clear waiver of preliminary RO 
review by the veteran.  The appellate scheme set forth in 38 
U.S.C.A. § 7104(a) (West 2002) contemplates initial review of 
new evidence by the originating agency before the Board may 
review such evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The case must therefore be returned to the RO so that 
it may review the additional evidence as a preliminary 
matter.   

Additionally, the veteran has reported in a June 2004 
statement that he had been receiving Social Security 
Administration disability benefits since 1977.  It is not 
clear that any associated records have been associated with 
the claims file.  Once VA is put on notice that the veteran 
is in receipt of such benefits, VA has a duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board also notes that Veterans of Foreign Wars of the 
United States (VFW) is the veteran's representative of 
record.  However, in a communication received in September 
2004, the veteran seems to indicate that he no longer desires 
to be represented by VFW.  The RO should contact the veteran 
and determine his intentions with regard to representation in 
the ongoing appeal.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  The record shows that the RO furnished the veteran 
with a VCAA notice letter in February 2001.  However, that 
letter appears to be general in nature and it does not 
clearly advise the veteran of (a) the information and 
evidence not of record that is necessary to substantiate his 
claims, (b) the information and evidence that VA will seek to 
provide, and (c) the information and evidence that the 
veteran is expected to provide, to include all pertinent 
evidence in his possession.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter in 
accordance with 38 C.F.R. § 3.159.  The 
letter should include notification of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the veteran and 
clarify his representation.  If he no 
longer wished to be represented by his 
current representative, the RO should 
afford the veteran an opportunity to 
designate a new representative if he so 
desires.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's reported 1977 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
must review the expanded record (to 
include all evidence received since the 
July 2003 supplemental statement of the 
case, and determine if the benefits 
sought can be granted.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



